 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA
 5
                                  SACRAMENTO DIVISION
 6
 7
     Nick Cornett,                                 Case No.: 2:19-cv-00022-WBS-EFB
 8
                                                   ORDER
 9                    Plaintiff,
10         vs.
11 D. Scott Carruthers, A Professional Law
   Corporation,
12
13                    Defendant.
14
15
           Based on the Stipulation of counsel, the case is dismissed with prejudice,
16
     each party to bear its own attorney fees and costs.
17
18
     Dated: August 2, 2019
19
20
21
22
23
24
25
26
27
28
     2:19-cv-00022-WBS-EFB                                                PROPOSED ORDER
